—Application by the appellant pro se for a writ of error coram nobis to vacate a decision and order of this Court dated June 8, 1987 (People v Gordon, 131 AD2d 588), affirming a judgment of the County Court, Suffolk County, rendered June 6, 1983, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Hart, Krausman and Goldstein, JJ., concur.